Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact:Timothy A. Johnson Vice President, Strategic Planning and Investor Relations 614-278-6622 BIG LOTS, INC ANNOUNCES PARTICIPATION IN UPCOMING INVESTOR EVENTS COMPANY UPDATES FIRST QUARTER SALES GUIDANCE Columbus, Ohio – April 23, 2009 – Big Lots, Inc. (NYSE: BIG) announced today that it is participating in two separate investor events next week.On Monday, April 27, several members of executive management will be participating in the annual JP Morgan “Day with the Dollar Stores” by hosting a store walk at our Matthews, North Carolina location.On Tuesday, April 28, Steve Fishman, Chairman and Chief Executive Officer, is scheduled to give a presentation at the Barclays Capital 2009 Retail and Restaurant Conference being held at the Grand Hyatt in New York City.Mr. Fishman’s presentation will be broadcast live beginning at approximately 8:45 a.m. Eastern Time.This live audio webcast will be available through www.biglots.com in the Investor Relations section of the website.If you are unable to join the live webcast, an archive of the presentation will be available through www.biglots.com and will remain available through midnight on Wednesday, May 6, 2009. In anticipation of these two events, we also today updated our sales expectations for the first fiscal quarter ending May 2, 2009.Based on sales results quarter to date and our forecast for the remaining 10 days of the quarter, we now expect comparable store sales to be near the better end of our previously communicated guidance which called for a decrease in comparable store sales in the range of 1% to 3% against a 3.4% comp increase last year. From a merchandising perspective, the best performing categories during the first quarter have been consumables, furniture, and hardlines, with particular success in the electronics classification.Sales in our toys classification are also above last year and we are encouraged by results to date in our home category where sales trends have improved, albeit still remain below last year levels.After a slow start to the first quarter in the month of February, sales performance of seasonal merchandise, particularly the lawn and garden and summer departments, accelerated and was above last year in March and to date in April. Big Lots is the nation’s largest broadline closeout retailer.Currently, we operate 1,stores in 47 states.We also sell merchandise via the internet at www.biglots.com.Wholesale operations are conducted through BIG LOTS WHOLESALE, CONSOLIDATED INTERNATIONAL, and WISCONSIN TOY and with online sales at www.biglotswholesale.com. Shareholder Relations Department 300 Phillipi Road
